Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 33, 37, 39 and 42-45 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Objection
1b. Applicant’s claim amendments of Claim 1 changes the scope of the claim. The term “TL” is not defined in the claim. Applicant’s claim amendment deletes the definition of TL, i.e. “Transport Layer (TL)”. Proper correction is required.

Response to Applicant’s Remarks
1c. Applicant’s arguments and remarks, filed on 2/23/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s claim amendments of Claim 1 changes the scope of the claim, a new search is needed.
Regarding Applicant’s arguments about “monitoring … at least one TL connection”, the Examiner finds Herrero (US 20160337241 A1) discloses:
[0027] In one embodiment, congestion control module 16 and/or additional functional modules 18 may include several modules to provide congestion control a monitoring module that monitors congestion conditions at an outer transport layer of the tunnel and executes the congestion control functionality at an inner transport layer of the tunnel. 
	Fig 5, Step 508.
	The Examiner updates the rejection in view of Ore (US 20180091417 A1) and Herrero (US 20160337241 A1) based on Applicant’s amendments.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 28-32, 34-36, 38, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ore (US 20180091417 A1) in view of Herrero (US 20160337241 A1).

2b. Summary of the Cited Prior Art
Ore discloses a method for virtual interface and advanced smart routing in a global virtual network (Fig 1-67).
Herrero discloses a method for detecting, location and remediating a congested resource of transport layer flow in a virtual infrastructure (Fig 1-5).

2c. Claim Analysis
Regarding Claim 28, Ore discloses:
A network entity for monitoring Over The Top (OTT) performance, the network entity comprising:
[(Ore discloses transport layer activity on OTT service, see:
[0090] FIG. 1 illustrates the packet bloat for IP transport packets when headers are added to the data at various layers.  At the Application Layer 1-L04, the data payload has an initial size as indicated by Data 1-D4.  The size of the packet is indicated by Packet Size 1-PBytes.  At the next layer, Transport Layer 1-L03, the Packet Size 1-PBytes has the original size of the data 1-D4 which is equal to Data UDP 1-D3.  
[0104] FIG. 6 illustrates an over the top (OTT) tunnel created on top of a regular internet connection.  FIG. 6 is similar to FIG. 5 and additionally shows an access point server (SRV_AP) 6-300.  The access point server (SRV_AP) 6-300 includes a tunnel The tunnel is constructed over-the-top (OTT) of the regular internet connection 6-CP06 and 6-CP08. 
	Fig 5-6; Fig 10, monitoring path between EPD 10-100 and EPD-10-102, Fig 39, EPD 39-100 and EPD 39-102; Fig 40, EPD 40-100 and EPD 40-102; see also Fig 6-7, 13-14, and 20-23)]:
processing circuitry; memory containing instructions executable by the processing circuitry whereby the network entity is operative to
[(see Fig 10)]:
monitor, at a network site between the two endpoints and during successive periods of time, at least one TL connection of the session
[(Ore discloses monitoring and measuring network metrics at various locations between tow end pint devices (EPDs), see:
[0116] Significant measurements at the base internet level CTN140 are LAN to 
GVN via EPD 10-100 to SRV_AP 10-300 for which connectivity metrics for bandwidth BW, latency .DELTA.t=A ms, Packet Loss, and other factors are evaluated.  At the other end of the connection, similar measurements BW, .DELTA.t=C ms, Packet Loss and other factors at CTN142 measure the on-ramping of traffic into the GVN from EPD 10-102.  Through the GVN between SRV_AP 10-300 and SRV_AP 10-302 for the GVN trans-regional OTT various internet segments CTN340 measure BW, .DELTA.t=B ms, Packet Loss, and other factors are evaluated.  Overall path latency through the GVN 
[0118] At GVN Layer One GVN10-1, the physical conditions of the base network connectivity are monitored and tested to determine best route options on top of which to build GVN tunnels and pathways through them.  GVN pathways can transit through joined tunnels passing through SRV_AP, SRV_BBX and other GVN hardware devices.  This can also determine which tunnels to make, to continue using and which to deprecate. 
	Fig 10, monitoring path between EPD 10-100 and EPD-10-102, Fig 39, EPD 39-100 and EPD 39-102; Fig 40, EPD 40-100 and EPD 40-102; see also Fig 6-7, 13-14, and 20-23)];
wherein the monitoring includes, for each period of time, determining for the at least one TL connection of the session at least one activity metric indicative of at least one pending TL activity of the session in the respective period of time
[(Ore discloses measuring a plurality of activity metrics, including bandwidth, during a time period, see:
[0097] FIG. 4 illustrates an equation to calculate bandwidth delay product (BDP) for a connection segment or path taking into account various connectivity attributes.  The further the distance between the two points and/or other factors which increase latency impact the amount of data that the line can blindly absorb before the sending device receives a message back from the recipient device about whether or not they were able to accept the volume of data. 
The Bandwidth 4-000 can be measured in megabits per second (Mbps) and Granularity 4-002 can be unit of time relative to one second.  To accurately reflect BDP, the Bytes 4-020 are divided by the number of Bits 4-022 of a system.  Latency 4-050 is a measurement of round trip time (RTT) in milliseconds (ms) between the two points. 
 	[0100] So for example, BDP of the following network path with these attributes--Bandwidth 4-000 of 10 GigE using Granularity 4-022 of one second, on an eight bit system over a path with Latency 4-050 of 220 ms--can be calculated as follows: 
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0101] Therefore on a 10 GigE line, the sending device could theoretically send 
33,569.3 megabytes of information (MB) in the 220 ms before a message can be received back from the recipient client device. 
[0242] FIG. 48 illustrates the running of parallel tunnel tests to measure latency 48-100, bandwidth 48-110, packet loss 48-120, and other factors 48-150. 
	Fig 48; Fig 10, monitoring path between EPD 10-100 and EPD-10-102, Fig 39, EPD 39-100 and EPD 39-102; Fig 40, EPD 40-100 and EPD 40-102; see also Fig 6-7, 13-14, and 20-23)];
generate, for a period of time with at least one pending TL activity, a data record that includes the activity metric associated with that period of time
[(Ore discloses generation statistic record about network activities, see:
[0173] The next process, Examine network segments 19-300, utilizes sub processes measure segments 19-310 and network statistics per path 19-320 to evaluate the viability of a path to be used to send the type of traffic required.  For example for very small sized data which requires the fastest path, then the shortest distance and lowest latency are of most importance and low bandwidth may be tolerated.  Conversely for huge sized data which is not time sensitive in terms of delivery of the first bit, the path offering the highest bandwidth is optimal because although first bit delivery is slower than the other path, last bit arrival is expected to happen sooner due to the higher bandwidth. 
[0268] At the process results, add to results array, prep for log 54-090 step, ongoing statistical analysis can be run on the current test compared with the other tests run in the series. 
Fig 48; Fig 10, monitoring path between EPD 10-100 and EPD-10-102, Fig 39, EPD 39-100 and EPD 39-102; Fig 40, EPD 40-100 and EPD 40-102; see also Fig 6-7, 13-14, and 20-23)].
Further, Herrero discloses more detail about transport layer connection.
wherein the monitoring includes, for each period of time, determining for the at least one TL connection of the session at least one activity metric indicative of at least one pending TL activity of the session in the respective period of time
[(Herrero discloses measuring, or monitoring, transport layer activity and performance over a period, see:
[0027] In one embodiment, congestion control module 16 and/or additional functional modules 18 may include several modules to provide congestion control functionality, as will be described herein with reference to FIG. 5.  The modules in one embodiment include a tunneling module that establishes a tunnel with a tunneling client a monitoring module that monitors congestion conditions at an outer transport layer of the tunnel and executes the congestion control functionality at an inner transport layer of the tunnel. 
[0067] At 508 first congestion control module 118 and second congestion control module 120 monitor congestion conditions at an outer transport layer of TSCF tunnel 108 for the inner socket.  In one embodiment, the congestion conditions of the inner socket are based on a media discontinuity per unit of time and a media sending rate. 
Fig 5, Step 508; see also Fig 1-4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ore’s method for virtual interface and advanced smart routing in a global virtual network with Herrero’s method for detecting, location and remediating a congested resource of transport layer flow in a virtual infrastructure with the motivation being to delivering real-time traffic over a communications network (Herrero, Para [0001]).

Regarding Claim 29, Ore does not elaborate about TL.
However, Herrero discloses:
wherein a pending TL activity is a TL messaging procedure in which one endpoint is presently waiting for at least one TL message from the other endpoint
[(Herrero discloses monitoring a plurality of pending TL activity during network congestion, see:
[0031] In contrast to the known systems, embodiments of the present invention provide congestion control functionality that is triggered based on the outer layers of a One embodiment performs early detection of congestion of RTC (e.g., speech, video, etc.) in the outer transport layer of TSCF tunnel 108, and before such congestion can seriously compromise the overall quality of RTC, the embodiment triggers congestion control functionality at the inner transport layer of TSCF tunnel 108. 
	Fig 5)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ore’s method for virtual interface and advanced smart routing in a global virtual network with Herrero’s method for detecting, location and remediating a congested resource of transport layer flow in a virtual infrastructure with the motivation being to delivering real-time traffic over a communications network (Herrero, Para [0001]).


Regarding Claim 30, Ore does not elaborate about TL.
However, Herrero discloses:
wherein the at least one TL message includes: 
an acknowledgement message from a receiving endpoint for a previously transmitted data unit;  
an acknowledgement message in a TL connection setup procedure;  and/or 
a resumption message from a receiving endpoint having paused a data transfer for being busy processing one or more previously received data units
[(see:
Further, when the congestion conditions indicate no congestion of the inner socket at the outer transport layer of TSCF tunnel 108, the congestion control functionality deactivates the circuit breakers to resume the communications of the inner socket at the inner transport layer of TSCF tunnel 108. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ore’s method for virtual interface and advanced smart routing in a global virtual network with Herrero’s method for detecting, location and remediating a congested resource of transport layer flow in a virtual infrastructure with the motivation being to delivering real-time traffic over a communications network (Herrero, Para [0001]).

Regarding Claim 31, Ore discloses:
wherein the activity metric included in the data record is indicative of at least one pendency period associated with the at least one pending TL activity of the session
[(Ore discloses measuring latency of pending activity, see:
[0242] FIG. 48 illustrates the running of parallel tunnel tests to measure latency 48-100, bandwidth 48-110, packet loss 48-120, and other factors 48-150. 

 	[0244] FIG. 49 illustrates running connectivity tests without interfering with current user tunnel usage.  Before any testing cycles begin, analyze current use 49-1100 examines the current usage of the connectivity by users, by type of traffic as well as which traffic stays local and which transits via a tunnel. 
 	Fig 48-49)].

Regarding Claim 32, Ore discloses:
wherein the session comprises multiple pending TL activities in the respective period of time
[(Ore discloses measuring latency of a plurality of pending activity, see:
[0242] FIG. 48 illustrates the running of parallel tunnel tests to measure latency 48-100, bandwidth 48-110, packet loss 48-120, and other factors 48-150. 
 	[0243] After testing, other processes are run at post-running of tests to clean up, and free resources 48-300.  At the end of testing, log test results 48-320 saves pertinent information. 
 	[0244] FIG. 49 illustrates running connectivity tests without interfering with current user tunnel usage.  Before any testing cycles begin, analyze current use 49-1100 examines the current usage of the connectivity by users, by type of traffic as well as which traffic stays local and which transits via a tunnel. 
Fig 48-49)];

[(Ore discloses measuring latency of a plurality of pending activity, see:
[0242] FIG. 48 illustrates the running of parallel tunnel tests to measure latency 48-100, bandwidth 48-110, packet loss 48-120, and other factors 48-150. 
 	[0243] After testing, other processes are run at post-running of tests to clean up, and free resources 48-300.  At the end of testing, log test results 48-320 saves pertinent information. 
 	[0244] FIG. 49 illustrates running connectivity tests without interfering with current user tunnel usage.  Before any testing cycles begin, analyze current use 49-1100 examines the current usage of the connectivity by users, by type of traffic as well as which traffic stays local and which transits via a tunnel. 
Fig 48-49)].

Regarding Claim 34, Ore discloses:
wherein the data record is indicative of one or more activity metrics, wherein each activity metric is associated with a dedicated activity type
[(Ore discloses measuring latency of a plurality of pending activity, see:
[0242] FIG. 48 illustrates the running of parallel tunnel tests to measure latency 48-100, bandwidth 48-110, packet loss 48-120, and other factors 48-150. 
 	[0243] After testing, other processes are run at post-running of tests to clean up, and free resources 48-300.  At the end of testing, log test results 48-320 saves pertinent information. 
Before any testing cycles begin, analyze current use 49-1100 examines the current usage of the connectivity by users, by type of traffic as well as which traffic stays local and which transits via a tunnel. 
Fig 48-49)].
 
Regarding Claim 35, Ore discloses:
wherein the activity types include: 
a data transfer from the service provider endpoint to the service recipient endpoint;  
a data transfer from the service recipient endpoint to the service provider endpoint;  
a TL connection setup;  
a data transfer being paused by the service recipient endpoint for being busy processing one or more previously received data units;  and/or 
a data transfer being paused by the service provider endpoint for being busy processing one or more previously received data units
[(Ore discloses various activity and traffic types, see:
	[0117] At GVN Layer Three GVN10-3, ASR and other features govern how and where traffic flows through the GVN.  This entails determining the best tunnel to send traffic through based on target region and traffic type, QoS of the segments through the GVN and other factors. 
 	[0127] Tests can be run on each segment, combinations of segments, and the Traffic type and path determination can be depending on data attributes and profile QoS requirements.  The main path choice is always based on best factors for traffic over path.  A function of this mechanism is to match paths between destination and origin to flow for best possible bidirectional route.  Traffic for target destination flows via the most ideal egress ingress point (EIP) for that specific destination. 
	Fig 48-49)].
 
Regarding Claim 36, Ore discloses:
wherein the activity metric included in the data record is indicative of a maximum acknowledgement delay for a transmitted data unit occurring during the period of time associated with that data record
[(Ore discloses measuring latency of pending activity, see:
[0242] FIG. 48 illustrates the running of parallel tunnel tests to measure latency 48-100, bandwidth 48-110, packet loss 48-120, and other factors 48-150. 
 	[0243] After testing, other processes are run at post-running of tests to clean up, and free resources 48-300.  At the end of testing, log test results 48-320 saves pertinent information. 
 	[0244] FIG. 49 illustrates running connectivity tests without interfering with current user tunnel usage.  Before any testing cycles begin, analyze current use 49-1100 examines the current usage of the connectivity by users, by type of traffic as well as which traffic stays local and which transits via a tunnel. 
 	Fig 48-49)].

Regarding Claim 38, Ore discloses:
wherein the data record is indicative of a data volume transmitted during the period of time associated with that data record
[(see:
[0163] The Apply on-Down actions 16-142 step execute scripts such as capturing temp log files and saving their data in database tables, in log files, or other forms of permanent storage.  An entry into a database log can note the tunnel down event.  This step can also communicate via API with ASR managers and tunnel managers to notify state change of the tunnel.  Each device can take actions independently or in collaboration with other devices according to need. 
	Fig 16, see also Fig 48-49)].
 
Regarding Claim 40, Ore discloses:
wherein the data transfer between the service provider endpoint and the service recipient endpoint is encrypted
[(see:
[0084] The GVN offers a service to provide secure, reliable, fast, stable, precise and focused concurrent connectivity over the top (OTT) of one or more regular Internet connections.  These benefits are achieved through compression of data flow transiting multiple connections of wrapped, disguised and encrypted tunnels between the EPD and access point servers (SRV_AP) in close proximity to the EPD.  The quality of connection between EPD and SRV_AP's is constantly being monitored. 

wherein the instructions are such that the network entity is operative to determine the activity metric without decrypting the data transfer
[(see:
[0212] FIG. 30 illustrates how an encrypted tunnel protects data.  TUN0 on GWD0 30-000 to GWD2 30-002 encrypts packets on GWD0 30-000 and decrypts them on GWD2 30-002.  And for traffic in the other direction, packets are encrypted on GWD2 
30-002 and decrypted on GWD0 30-000.  If packets are intercepted in the middle, the encryption renders the payload of the tunnel packet as unreadable as illustrated by 30-ATTK00 and 30-ATTK02.  However, if the packets are intercepted and their encryption is broken, then there is a risk that Stolen Data 30-444 is readable and able to be stolen. 
 	[0213] FIG. 31 illustrates the security afforded by one tunnel TUN0 wrapped in another tunnel TUN2.  The differentiating factor between this figure and FIG. 30 is that all three attempts at data packet interception 31-ATTK00, 31-ATTK02, and 31-ATTK04 result in failure.  Even though attempt 31-ATTK04 in this figure is a successful breach of the outer tunnel, the payload it steals is still encrypted 31-444. 
	Fig 30-31)].
 
Regarding Claim 41, Ore discloses:
An apparatus for assessing service performance from a session between an 
Over The Top (OTT) service provider endpoint and an OTT service recipient endpoint in regard of an OTT service, the apparatus comprising
[(Ore discloses transport layer activity on OTT service, see:
transport packets when headers are added to the data at various layers.  At the Application Layer 1-L04, the data payload has an initial size as indicated by Data 1-D4.  The size of the packet is indicated by Packet Size 1-PBytes.  At the next layer, Transport Layer 1-L03, the Packet Size 1-PBytes has the original size of the data 1-D4 which is equal to Data UDP 1-D3.  
[0104] FIG. 6 illustrates an over the top (OTT) tunnel created on top of a regular internet connection.  FIG. 6 is similar to FIG. 5 and additionally shows an access point server (SRV_AP) 6-300.  The access point server (SRV_AP) 6-300 includes a tunnel listener TNL0 6-380.  The end point device (EPD) 5-100 includes a tunnel manager TMN0 6-180.  A tunnel TUN0 6-CP80 is constructed that connects the tunnel manager TMN0 6-180 and the tunnel listener TNL0 6-380.  The tunnel is constructed over-the-top (OTT) of the regular internet connection 6-CP06 and 6-CP08. 
	Fig 5-6; Fig 10, monitoring path between EPD 10-100 and EPD-10-102, Fig 39, EPD 39-100 and EPD 39-102; Fig 40, EPD 40-100 and EPD 40-102; see also Fig 6-7, 13-14, and 20-23)]:
processing circuitry; memory containing instructions executable by the processing circuitry whereby the apparatus is operative to [(Fig 10)]:
access data records generated for successive periods of time for the session
[(Ore discloses a plurality of activity databases, see:
[0128] Various database tables can be maintained to support and govern route management in the advanced smart routing mechanism:
The Apply on-Down actions 16-142 step execute scripts such as capturing temp log files and saving their data in database tables, in log files, or other forms of permanent storage.  An entry into a database log can note the tunnel down event.  This step can also communicate via API with ASR managers and tunnel managers to notify state change of the tunnel.  Each device can take actions independently or in collaboration with other devices according to need. 
Fig 50-52)];
wherein each data record includes at least one activity metric indicative of at least one pending Transport Layer (TL) activity of the session in the period of time associated with that data record
[(Ore discloses a plurality of activity databases to record activity metric including latency, see:
[0116] Significant measurements at the base internet level CTN140 are LAN to 
GVN via EPD 10-100 to SRV_AP 10-300 for which connectivity metrics for bandwidth BW, latency .DELTA.t=A ms, Packet Loss, and other factors are evaluated.  At the other end of the connection, similar measurements BW, .DELTA.t=C ms, Packet Loss and other factors at CTN142 measure the on-ramping of traffic into the GVN from EPD 10-102.  Through the GVN between SRV_AP 10-300 and SRV_AP 10-302 for the GVN trans-regional OTT various internet segments CTN340 measure BW, .DELTA.t=B ms, Packet Loss, and other factors are evaluated.  Overall path latency through the GVN Layer Three GVN10-3 can be calculated as the sum of the latencies of A+B+C for total in milliseconds. 
Information on each device can be stored in RAM, in a database 50-B100, 50-B300, and 50-B200, or on a disk 50-H100 or 50-H300, 
or other form of storage (not shown). 
 	[0256] FIG. 51 illustrates the relationships between various database tables used to store connectivity information.  The connectivity information is used to make tunnels 51-210, tunnel information 51-220, and Server Availability 51-280.  More tables may be used, and the fields and relationships indicated are for example only and can differ depending on use within various systems.
Fig 50-52)];
assess performance of the OTT service based on the at least one activity metric
[(Ore discloses 
[0086] Algorithms continually analyze current network state while taking into account trailing trends plus long term historical performance to determine best route for traffic to take and which is the best SRV_AP or series of SRV_AP servers to push traffic through.  Configuration, communication path and other changes are made automatically and on the fly with minimal or no user interaction or intervention required.
 	[0089] In addition to the broader theme of addressing quality of service (QoS) issues related to the network connectivity which improve general performance and enhance user experience, two other main features are that a GVN allows for the extension of a network edge into the cloud.  
	Fig 48 and 50-52)].
	Ore does not elaborate about Transport Layer (TL).

	wherein each data record includes at least one activity metric indicative of at least one pending Transport Layer (TL) activity of the session in the period of time associated with that data record
	[(Herrero discloses measuring, or monitoring, transport layer activity and performance over a period, see:
[0026] ……… Therefore, system 10 can include one or more additional functional modules 18 to include the additional functionality.  A database 17 is coupled to bus 12 to provide centralized storage for congestion control module 16 and additional functional modules 18. 
[0027] In one embodiment, congestion control module 16 and/or additional functional modules 18 may include several modules to provide congestion control functionality, as will be described herein with reference to FIG. 5.  The modules in one embodiment include a tunneling module that establishes a tunnel with a tunneling client of a user equipment and a monitoring module that monitors congestion conditions at an outer transport layer of the tunnel and executes the congestion control functionality at an inner transport layer of the tunnel. 
[0067] At 508 first congestion control module 118 and second congestion control module 120 monitor congestion conditions at an outer transport layer of TSCF tunnel 108 for the inner socket.  In one embodiment, the congestion conditions of the inner socket are based on a media discontinuity per unit of time and a media sending rate. 
Fig 5, Step 508; see also Fig 1-4)].


Regarding Claim 46, the claim discloses similar features as of Claim 28, and is rejected based on the same rationales of Claim 28.
Regarding Claim 47, the claim discloses similar features as of Claim 41, and is rejected based on the same rationales of Claim 41.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473